Citation Nr: 0217209	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cervical spondylosis.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1992 and from January 1996 to November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the veteran's 
claim of entitlement to service connection for cervical 
spondylosis.


FINDINGS OF FACT

1.  Service medical records and records of treatment 
compiled within the one-year period following each discharge 
of the veteran from active duty are negative for complaints, 
findings, or diagnoses of cervical spondylosis.

2.  The existence of cervical spondylosis of the veteran is 
initially demonstrated by medical data compiled in 2001, 
more than one-year following each discharge from active 
duty.

3.  No medical professional specifically links the veteran's 
cervical spondylosis to his periods of active duty or any 
event thereof.


CONCLUSION OF LAW

Cervical spondylosis was not incurred in or aggravated by 
military service, nor may arthritis of the cervical spine be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were 
made in response to the VCAA, and made effective November 9, 
2000, except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim 
under the version of the law or regulation most favorable to 
him.  Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel 
had determined that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  Thus, consideration of 
this matter under the VCAA is to be herein afforded.

Under the applicable changes brought about by the VCAA, VA 
has a duty to advise the veteran of the requirements of his 
claim, to notify him of any information and evidence needed 
to substantiate and complete such claim, and to assist him 
in obtaining that evidence.  It is apparent that the veteran 
was specifically made aware of the changes brought about by 
the VCAA in the RO's letter, dated July 11, 2001, to him.  
Through such document, as well as the statement of the case 
of December 2001 and other notifications provided to him by 
the RO, he was appropriately informed of the evidence needed 
to substantiate and complete his claim.  He also has been 
invited to submit evidence and argument in support of such 
claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
Court held that that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
VA Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary.  This has been 
accomplished by the RO in its July 2001 letter to the 
veteran.  

Lastly, it is noted that in connection with the veteran's 
original claim for VA compensation filed in December 1999, 
the denial of which forms the basis of the instant appeal, 
he was afforded a VA medical examination by a fee-basis 
physician during 2001.  The veteran claims that such 
examination was inadequate and improper, noting as well that 
the physician assigned to examine him was not in fact the 
physician who performed the examination.  Upon review of the 
examination report and addendum thereto, such examination 
appears to be a comprehensive evaluation from which detailed 
clinical and radiological findings were obtained.  It is 
unclear whether the physician who signed the examination 
report was actually the physician who performed the 
veteran's evaluation, but that is of no consequence.  
Evidence is lacking that such evaluation was performed 
improperly or incompetently by someone other than a 
physician.  Also, the veteran's allegation of fraud is found 
to be totally baseless.

Notation is also made that VA was not required to offer the 
veteran a medical examination regarding the claim for 
cervical spondylosis, in that, prior to the examination, 
there was no showing of current disability involving 
cervical spondylosis.  Moreover, evidence then on file did 
not establish that the veteran suffered an event, injury, or 
disease in service or had a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, 3.317 manifesting during an 
applicable presumptive period with the claimant having the 
required service or triggering event to qualify for that 
presumption.  In addition, the veteran has presented no 
evidence that the claimed disability or symptoms may be 
associated with an established event, injury, or disease in 
service or with another service-connected disability.  
Accordingly, further VA medical examination is not found to 
be necessary in this instance.  See 38 U.S.C.A. § 5103A(d); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  

Based on the circumstances of this appeal, a remand to the 
RO would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
veteran under the VCAA and its implementing regulations, 
and, as such, further development requiring expenditure of 
VA resources is not warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
question presented.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).


Factual Background

Service medical records of the veteran compiled during the 
veteran's initial period of active duty from March 1986 to 
March 1992 are negative for complaints, findings, or 
diagnoses pertaining to cervical spondylosis.

On file are medical records compiled by the service 
department in connection with the veteran's service in the 
United States Air Force Reserve, following his discharge 
from active duty in March 1992.  Such records identify no 
relevant complaints or findings.

Service medical records compiled during the veteran's period 
of service from January 1996 to November 1999 are negative 
for complaints, findings, or diagnoses of cervical 
spondylosis.

Received by the RO in December 1999 was the veteran's 
initial application for VA compensation benefits.  Therein, 
he did not allege entitlement to service connection for 
cervical spondylosis.  In connection with such application, 
however, he was afforded a VA medical examination by a fee-
basis provider in July 2001.  At that time, the veteran 
complained of pain and restricted mobility of the neck, 
stating that his symptoms were secondary to his operation of 
aircraft in which he was subject to extreme G-forces and 
resulting pressure on his neck.  According to the veteran, 
continuous problems of the neck were experienced since that 
time and he was forced to reduce his training as an Air 
Force pilot.  

In an addendum to the July 2001 report, the examiner noted 
in November 2001 that the appearance of the veteran's 
cervical spine was normal.  Forward flexion of the cervical 
spine was from 0 to 65 degrees and extension was from 0 to 
50 degrees; both were described as normal.  Lateral flexion 
to the left and right was from 0 to 40 degrees, which was 
found by the examiner to be normal.  Right rotation was from 
0 to 60 degrees with pain; left rotation was to 45 degrees 
with pain.  Normal rotation was noted to be 80 degrees.  X-
rays identified an anterior osteophyte formation at C5-6 and 
narrowing of the disc space at C2-3.  Findings from physical 
examination and X-rays were found to be consistent with mild 
cervical spondylosis.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days of more during a period of war or 
during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  When 
a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).  

Available service department records fail to indicate that 
the veteran was engaged in combat with the enemy during his 
periods of active duty, nor does he contend that he was 
engaged in combat with the enemy at the time of his asserted 
incurrence of cervical spondylosis while in military 
service.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  As such, 
the provisions of 38 U.S.C.A. § 1154 are not for application 
in this matter.  

On appeal, the veteran alleges that his cervical spondylosis 
had its onset in service or is otherwise the result of 
excessive gravity forces he encountered while piloting 
aircraft in service and/or required physical fitness 
requirements.  The medical evidence presented fails to 
substantiate either of those assertions, given that service 
medical records are wholly negative for complaints or 
findings of cervical spondylosis and no medical professional 
in service or thereafter specifically links the veteran's 
cervical spondylosis to either period of active duty or any 
event occurring therein.  It, too, is noted that there is no 
showing of arthritis of the cervical spine within the one-
year period following either discharge from active service, 
such as might raise a presumption of service connection for 
a chronic disease.  Cervical spondylosis of mild severity is 
initially documented in 2001, more than one year after the 
veteran's last discharge from service in November 1999.

The veteran's assertions as to the linkage between current 
disability involving cervical spondylosis and reported 
inservice exposure to excessive gravity forces while flying 
and/or physical fitness requirements are not supported by 
competent medical evidence or otherwise substantiated by the 
record.  It is pointed out that the veteran is not shown to 
be in possession of the medical training or knowledge, such 
as would transform his opinions as to medical diagnosis or 
etiology into competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Inasmuch as a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
cervical spondylosis, the appeal must be denied.


ORDER

Service connection for cervical spondylosis is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

